DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 04/10/2020.
Claims 1-9 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
From a current belief, inferring multiple new propagated beliefs according to the respective multiple candidate actions.  Accessing a stored set of propagated beliefs, wherein each given stored propagated belief is associated with one or more stored measurement samples and with one or more respective stored posterior beliefs inferred from the given stored propagated belief according to a respective measurement sample, wherein the stored propagated beliefs were propagated from prior beliefs during one or more precursory planning sessions at one or more respective previous times.  For each new propagated belief generated for a respective candidate action, selecting from the set of stored propagated beliefs a closest stored propagated belief.  From among the one or more stored measurement samples associated with the closest stored propagated belief, selecting re-use measurement samples for a representative set of a measurement likelihood distribution corresponding to the new propagated belief.  For each re-use measurement sample, determining an information gap between the stored posterior belief associated with the re-use measurement sample and a new posterior belief that would be inferred by applying the re-use measurement sample to the new propagated belief.  Responsively updating the stored posterior belief to account for the information gap and associating the new propagated belief with the updated posterior belief.  Calculating an immediate score for the updated posterior belief associated with the new propagated belief.  Subsequently, calculating objective values for the multiple candidate actions, wherein the calculation of the objective values is a weighted summation including the immediate scores of the updated posterior beliefs.  Subsequently, determining the optimal action from among the multiple candidate actions according to the candidate action with the optimal objective value.
The prior art of Ebrahimi (US 11144057 B1) teaches that  robotic chassis only occupy a single grid cell and have five possible actions: up, down, left, right, and idle. In some embodiments, each time step may include: processors computing their action-values given their respective observation of state to find most optimal action; collaborating to manage conflicts if they occur by choosing the strategy that maximizes the overall reward of all robotic chassis; executing chosen actions; and, observing new local observations of new states and receiving individual rewards. For each possible action the estimated may be determined in order to determine most optimal action.
Another art of White (US 11068935 B1) teaches that using the conversion event data and/or the website visitation records, a machine learning model can be trained to select appropriate content and/or predict the likelihood of a conversion event for a particular item of targeted content, given coordinates in the 128-dimensional embedding. Targeted content is displayed on selected websites, the reaction to such targeted content (e.g., click-through rate).and the location of the selected websites in the 128-dimensional embedding can be used to train a machine learning model to identify websites likely to produce high conversion rates for a particular item of targeted content, predict a likelihood of a conversion event for an item of targeted content displayed on a particular website, and/or to optimize the website selected to display content and/or type of content served. (“Optimize” as used herein does not necessarily refer to identifying an objective optimal solution, but instead to the minimization of a loss function or other suitable technique to arrive at least a local maximum or minimum representing, for example, conversion likelihood.).
Another art of Nag (US 20200065157 A1) teaches that policy employed by this implementation, π(b), selects a next action a′ with maximum estimated value with a probability of 1-ε and randomly selects the next action a′ from A the probability of ε, and is therefore an ε-greedy policy.  The application manager generates an updated belief distribution b′ using the belief-distribution-update function that, in turn, considers the returned observation vector o returned by the managed environment, and applies the policy to generate a next action a′ using the updated belief distribution b′. Then the application manager updates the discounted return value for the preceding action and belief distribution using the state/action-value update function.
The prior of record does not disclose the limitations above in combination with the remaining elements in the independent claims.
The allowable subject matter is now reflected in applicant’s independent claims 1 and 12. Dependent claims 2-11 and 13-19 dependent from allowed claims and therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456